UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-07288 Franklin Strategic Mortgage Portfolio (Exact name of registrant as specified in charter) One Franklin Parkway, San Mateo, CA 94403-1906 (Address of principal executive offices) (Zip code) Craig S. Tyle, One Franklin Parkway, San Mateo, CA 94403-1906 (Name and address of agent for service) Registrant's telephone number, including area code: 650 312-2000 Date of fiscal year end: 9/30 Date of reporting period: 6/30/16 Item 1. Schedule of Investments. FRANKLIN STRATEGIC MORTGAGE PORTFOLIO Statement of Investments, June 30, 2016 (unaudited) Shares Value Common Stocks 0.8% Mortgage REITs 0.8% American Capital Agency Corp $ Annaly Capital Management Inc Hatteras Financial Corp Total Common Stocks (Cost $956,859) Principal Amount U.S. Government and Agency Securities 6.5% U.S. Treasury Bond, 4.75%, 2/15/37 $ 4.25%, 11/15/40. U.S. Treasury Note, 2.00%, 2/28/21 2.00%, 11/30/22. 2.25%, 11/15/25. Total U.S. Government and Agency Securities (Cost $7,091,389) Asset-Backed Securities and Commercial Mortgage-Backed Securities 24.9% Finance 24.9% a American Home Mortgage Investment Trust, 2005-1, 6A, FRN, 2.905%, 6/25/45 a,b American Homes 4 Rent, 2014-SFR1, A, 144A, FRN, 1.446%, 6/17/31 2014-SFR1, C, 144A, FRN, 2.196%, 6/17/31 b,c Anthracite Ltd., 2004-HY1A, E, 144A, 7.147%, 6/20/41 a,b ARCap REIT Inc., 2004-RR3, A2, 144A, FRN, 4.76%, 9/21/45 Banc of America Commercial Mortgage Trust, d 2006-4, AJ, 5.695%, 7/10/46 2006-4, AM, 5.675%, 7/10/46 a Bear Stearns ALT-A Trust, 2004-13, A2, FRN, 1.333%, 11/25/34. Bear Stearns Commercial Mortgage Securities Trust, a 2005-T20, E, FRN, 5.296%, 10/12/42 a 2006-PW11, AJ, FRN, 5.429%, 3/11/39 2006-PW13, AJ, 5.611%, 9/11/41 a 2007-PW16, AM, FRN, 5.91%, 6/11/40 a CD Commercial Mortgage Trust, 2005-CD1, E, FRN, 5.275%, 7/15/44 a CD Mortgage Trust, 2006-CD3, AJ, FRN, 5.688%, 10/15/48 b Centerline REIT Inc., 2004-RR3, B, 144A, 5.04%, 9/21/45 Citigroup Commercial Mortgage Trust, 2006-C5, AJ, 5.482%, 10/15/49 a 2007-C6, AM, FRN, 5.712%, 12/10/49 a,b Citigroup Mortgage Loan Trust, 2013-A, A, 144A, FRN, 3.00%, 5/25/42 a,b Colony American Homes, 2014-1A, A, 144A, FRN, 1.596%, 5/17/31 2014-1A, C, 144A, FRN, 2.296%, 5/17/31 2014-2A, C, 144A, FRN, 2.346%, 7/17/31 b Colony MFM Trust, 2014-1, A, 144A, 2.543%, 4/20/50 b COMM Mortgage Trust, 2012-9W57, A, 144A, 2.365%, 2/10/29 a Commercial Mortgage Trust, 2005-GG5, AJ, FRN, 5.644%, 4/10/37 b 2014-BBG, A, 144A, FRN, 1.243%, 3/15/29 a Conseco Finance Securitizations Corp., 2002-2, M1, FRN, 7.424%, 3/01/33 Quarterly Statement of Investments | See Notes to Statement of Investments. | 1 FRANKLIN STRATEGIC MORTGAGE PORTFOLIO STATEMENT OF INVESTMENTS (UNAUDITED) Principal Amount Value Asset-Backed Securities and Commercial Mortgage-Backed Securities (continued) Finance (continued) Conseco Financial Corp., a 1997-3, A7, FRN, 7.64%, 3/15/28. $ 212,481 $ 222,661 1998-6, A8, 6.66%, 6/01/30 239,487 257,866 b Core Industrial Trust, 2015-CALW, A, 144A, 3.04%, 2/10/34 250,000 263,534 b CountryPlace Manufactured Housing Contract Trust, 2007-1, A3, 144A, 5.593%, 7/15/37 142,871 143,466 CSAIL Commercial Mortgage Trust, 2015-C1, A4, 3.505%, 4/15/50. 430,000 466,075 a,b CSMC, 2009-15R, 3A1, 144A, FRN, 2.963%, 3/26/36 78,603 77,928 a,b CSMC Trust, 2014-OAK1, 1A1, 144A, FRN, 3.00%, 11/25/29 231,371 236,792 a,b CT CDO IV Ltd., 2006-4A, A1, 144A, FRN, 0.758%, 10/20/43. 11,004 10,980 a CWABS Asset-Backed Certificates Trust, 2004-7, MV3, FRN, 1.503%, 12/25/34 74,908 74,532 a CWABS Inc. Asset-Backed Certificates, 2004-1, M1, FRN, 1.203%, 3/25/34 140,881 135,849 a,b Eleven Madison Trust Mortgage Trust, 2015-11MD, A, 144A, FRN, 3.673%, 9/10/35 400,000 436,195 a Fannie Mae Connecticut Avenue Securities, 2014-C02, 2M1, FRN, 1.403%, 5/25/24 108,246 107,770 2014-C02, 2M2, FRN, 3.053%, 5/25/24 400,000 372,037 a FHLMC Structured Agency Credit Risk Debt Notes, 2014-DN1, M2, FRN, 2.653%, 2/25/24 250,000 253,512 2014-DN1, M3, FRN, 4.953%, 2/25/24 250,000 255,803 2014-DN3, M2, FRN, 2.853%, 8/25/24 170,811 172,167 2014-DN3, M3, FRN, 4.453%, 8/25/24 250,000 249,492 2014-DN4, M2, FRN, 2.853%, 10/25/24 244,356 246,121 2014-DN4, M3, FRN, 5.003%, 10/25/24 250,000 255,076 2014-HQ1, M2, FRN, 2.953%, 8/25/24 250,000 254,215 2014-HQ2, M2, FRN, 2.653%, 9/25/24 250,000 250,309 2014-HQ3, M2, FRN, 3.103%, 10/25/24 250,000 253,233 2015-DN1, M2, FRN, 2.853%, 1/25/25 250,000 252,112 2015-DN1, M3, FRN, 4.603%, 1/25/25 250,000 260,050 2015-DNA1, M2, FRN, 2.303%, 10/25/27 250,000 249,930 2015-DNA1, M3, FRN, 3.753%, 10/25/27 250,000 249,978 2015-DNA2, M2, FRN, 3.053%, 12/25/27 250,000 254,962 d 2015-DNA3, B, FRN, 9.803%, 4/25/28 249,984 238,100 2015-HQ1, M1, FRN, 1.503%, 3/25/25 99,233 99,324 2015-HQ1, M2, FRN, 2.653%, 3/25/25 250,000 251,180 2015-HQ1, M3, FRN, 4.253%, 3/25/25 250,000 258,847 d 2015-HQA1, B, FRN, 9.253%, 3/25/28 250,000 213,879 2015-HQA1, M2, FRN, 3.103%, 3/25/28 250,000 255,972 2015-HQA2, B, FRN, 10.953%, 5/25/28 250,000 243,272 2016-HQ1, M1, FRN, 2.203%, 9/25/28 244,485 245,337 a FNMA, 2007-1, NF, FRN, 0.703%, 2/25/37 167,702 166,991 b G-Force LLC, 2005-RRA, B, 144A, 5.09%, 8/22/36. 148,547 148,429 2005-RRA, C, 144A, 5.20%, 8/22/36 300,000 290,319 d GMAC Commercial Mortgage Securities Inc. Trust, 2005-C1, B, 4.936%, 5/10/43 720,684 120,495 Green Tree Financial Corp., 1996-9, M1, 7.63%, 8/15/27 263,982 288,319 1997-3, A6, 7.32%, 3/15/28 14,984 15,653 1997-6, A7, 7.14%, 1/15/29 4,060 4,104 1998-4, A7, 6.87%, 4/01/30 103,372 111,576 Greenpoint Manufactured Housing, 1999-3, 1A7, 7.27%, 6/15/29 408,317 404,817 a Greenwich Capital Commercial Funding Corp., 2006-GG7, AJ, FRN, 5.773%, 7/10/38 250,000 231,064 2006-GG7, AM, FRN, 6.06%, 7/10/38. 107,972 107,870 a GSAA Home Equity Trust, FRN, 0.823%, 6/25/35 132,602 127,127 |2 FRANKLIN STRATEGIC MORTGAGE PORTFOLIO STATEMENT OF INVESTMENTS (UNAUDITED) Principal Amount Value Asset-Backed Securities and Commercial Mortgage-Backed Securities (continued) Finance (continued) a GSAMP Trust, 2005-HE3, M2, FRN, 1.458%, 6/25/35 $ 186,741 $ 184,036 a,b Hilton USA Trust, 2013-HLF, BFL, 144A, FRN, 1.963%, 11/05/30 226,679 226,555 a Home Equity Mortgage Trust, 2004-4, M3, FRN, 1.428%, 12/25/34 574,339 541,241 a,b Invitation Homes Trust, 2014-SFR1, B, 144A, FRN, 1.946%, 6/17/31 250,000 246,452 2014-SFR2, B, 144A, FRN, 2.046%, 9/17/31 200,000 198,615 2014-SFR3, C, 144A, FRN, 2.946%, 12/17/31 250,000 250,619 2015-SFR2, A, 144A, FRN, 1.797%, 6/17/32 244,710 244,208 2015-SFR2, C, 144A, FRN, 2.447%, 6/17/32 200,000 196,632 2015-SFR3, C, 144A, FRN, 2.446%, 8/17/32 225,000 220,639 JP Morgan Chase Commercial Mortgage Securities Trust, a,b 2003-LN1, H, 144A, FRN, 5.772%, 10/15/37 116,262 116,075 a 2005-LDP5, E, FRN, 5.718%, 12/15/44. 300,000 298,808 a 2005-LPD5, F, FRN, 5.718%, 12/15/44 250,000 248,103 a,d 2006-CB16, B, FRN, 5.672%, 5/12/45 240,000 97,554 2006-CB17, AM, 5.464%, 12/12/43 490,000 478,283 a,d 2006-LDP7, AJ, FRN, 6.184%, 4/17/45 143,000 107,721 a JPMBB Commercial Mortgage Securities Trust, 2014-C24, AS, FRN, 3.914%, 11/15/47 250,000 272,270 a LB-UBS Commercial Mortgage Trust, b 2001-C3, E, 144A, FRN, 6.95%, 6/15/36 300,000 299,871 2006-C1, AJ, FRN, 5.276%, 2/15/41 301,792 299,020 2006-C3, AJ, FRN, 5.72%, 3/15/39. 89,800 89,673 2006-C4, AJ, FRN, 5.991%, 6/15/38 91,913 91,821 a Lehman XS Trust, 2005-1, 2A2, FRN, 1.957%, 7/25/35 102,958 99,171 b LNR CDO Ltd., a 2002-1A, DFL, 144A, FRN, 1.852%, 7/24/37 57,942 57,909 2002-1A, DFX, 144A, 6.727%, 7/24/37 32,021 32,104 a 2003-1A, EFL, 144A, FRN, 3.451%, 7/23/36 130,970 130,670 a,b Mach One ULC, 2004-1A, K, 144A, FRN, 5.45%, 5/28/40 125,000 126,094 2004-1A, L, 144A, FRN, 5.45%, 5/28/40 125,000 125,674 a Madison Avenue Manufactured Housing Contract Trust, 2002-A, B1, FRN, 3.703%, 3/25/32 203,439 206,662 a Master Asset-Backed Securities Trust, 2004-HE1, M2, FRN, 1.548%, 9/25/34 28,793 28,823 a Merrill Lynch Mortgage Investors Trust, 2003-A, 1A, FRN, 1.193%, 3/25/28 235,485 223,916 2004-A1, M1, FRN, 2.803%, 2/25/34 227,295 180,522 a Merrill Lynch Mortgage Trust, 2005-CKI1, D, FRN, 5.524%, 11/12/37 115,596 113,201 a ML-CFC Commercial Mortgage Trust, 2006-3, A1A, FRN, 5.409%, 7/12/46 123,193 123,355 a Morgan Stanley ABS Capital I Inc. Trust, 2003-HE1, M1, FRN, 1.653%, 5/25/33 322,350 307,560 2005-WMC, M2, FRN, 1.188%, 1/25/35 226,113 220,226 Morgan Stanley Capital I Trust, b 2005-RR6, B, 144A, 5.306%, 5/24/43 280,670 276,342 a 2006-HQ8, AJ, FRN, 5.421%, 3/12/44 157,990 157,791 a,b Newcastle CDO Ltd., 2004-5A, 1, 144A, FRN, 0.98%, 12/24/39 2,198 2,193 a Novastar Home Equity Loan, 2004-4, M4, FRN, 2.103%, 3/25/35 418,280 415,359 Oakwood Mortgage Investors Inc., 1999-A, A3, 6.09%, 4/15/29 271,124 275,411 a,b Progress Residential Trust, 2014-SFR, B, 144A, FRN, 2.346%, 10/17/31 250,000 249,835 2014-SFR1, A, 144A, FRN, 1.546%, 10/17/31 242,390 240,012 2015-SFR1, A, 144A, FRN, 1.846%, 2/17/32 387,864 387,548 Residential Asset Securities Corp., 2004-KS8, AI6, 4.79%, 9/25/34 59,219 59,500 |3 FRANKLIN STRATEGIC MORTGAGE PORTFOLIO STATEMENT OF INVESTMENTS (UNAUDITED) Principal Amount Value Asset-Backed Securities and Commercial Mortgage-Backed Securities (continued) Finance (continued) a Residential Funding Mortgage Securities II, 2002-HI5, M1, FRN, 6.14%, 1/25/28 $ 45,248 $ 44,970 2003-HI2, M2, FRN, 5.58%, 7/25/28 95,034 95,270 2004-HI3, A5, FRN, 5.48%, 6/25/34 96,572 100,786 a,b Silver Bay Realty Trust, 2014-1, A, 144A, FRN, 1.446%, 9/17/31. 189,187 185,894 a,b Springleaf Mortgage Loan Trust, 2013-1A, M4, 144A, FRN, 4.44%, 6/25/58 400,000 400,219 a,b SWAY Residential 2014-1 Trust, 2014-1, A, 144A, FRN, 1.746%, 1/17/32 247,683 246,454 a,b Tricon American Homes Trust, 2015-SFR1, A, 144A, FRN, 1.693%, 5/17/32 249,098 245,606 2015-SFR1, C, 144A, FRN, 2.343%, 5/17/32 200,000 194,542 a Wachovia Bank Commercial Mortgage Trust, b 2003-C7, F, 144A, FRN, 6.106%, 10/15/35 80,959 81,618 2006-C25, C, FRN, 6.029%, 5/15/43 400,000 399,305 a WaMu Mortgage Pass-Through Certificates, 2005-AR8, 1A1A, FRN, 0.743%, 7/25/45 164,177 154,772 2005-AR19, A1A1, FRN, 0.723%, 12/25/45 321,485 297,421 Wells Fargo Mortgage Backed Securities Trust, a 2004-W, A9, FRN, 2.757%, 11/25/34 158,732 160,809 a 2005-AR9, 2A2, FRN, 2.785%, 10/25/33 216,740 213,716 a 2005-AR10, 2A3, FRN, 2.88%, 6/25/35. 140,801 140,297 2007-3, 3A1, 5.50%, 4/25/22 29,743 30,491 Total Asset-Backed Securities and Commercial Mortgage-Backed Securities (Cost $28,569,639) 28,232,279 Mortgage-Backed Securities 76.0% a Federal Home Loan Mortgage Corp. (FHLMC) Adjustable Rate 3.3% FHLMC, 2.799%, 11/01/37 1,379,367 1,453,686 FHLMC, 3.046%, 6/01/37 2,170,338 2,306,561 3,760,247 Federal Home Loan Mortgage Corp. (FHLMC) Fixed Rate 21.4% e FHLMC Gold 30 Year, 3.00%, 7/01/46 5,800,000 6,011,761 FHLMC Gold 30 Year, 3.50%, 4/01/46 2,258,203 2,387,323 FHLMC Gold 30 Year, 3.50%, 5/01/46 2,270,134 2,399,965 FHLMC Gold 30 Year, 3.50%, 6/01/46 2,015,000 2,130,268 e FHLMC Gold 30 Year, 3.50%, 7/01/46 380,000 400,656 FHLMC Gold 30 Year, 4.00%, 3/01/46 2,767,492 2,964,937 FHLMC Gold 30 Year, 4.00%, 4/01/46 1,687,320 1,807,702 FHLMC Gold 30 Year, 4.00%, 5/01/46 2,812,951 3,013,640 e FHLMC Gold 30 Year, 4.00%, 7/01/46 440,000 470,941 FHLMC Gold 30 Year, 4.50%, 4/01/40 877,919 964,681 FHLMC Gold 30 Year, 5.00%, 10/01/33 - 2/01/39 600,987 663,612 FHLMC Gold 30 Year, 5.50%, 9/01/33 58,178 65,023 FHLMC Gold 30 Year, 6.00%, 7/01/28 - 11/01/36 185,087 211,449 FHLMC Gold 30 Year, 6.50%, 2/01/19 - 7/01/32 117,957 135,363 FHLMC Gold 30 Year, 7.50%, 10/01/25 - 8/01/32 301,760 341,479 FHLMC Gold 30 Year, 8.00%, 7/01/24 - 5/01/30 108,572 117,651 FHLMC Gold 30 Year, 8.50%, 10/01/17 - 6/01/21 19,481 19,704 FHLMC Gold 30 Year, 9.00%, 9/01/30 31,950 32,607 FHLMC Gold 30 Year, 9.50%, 12/01/16 - 4/01/25 47,393 47,904 FHLMC PC 30 Year, 8.50%, 5/01/17 31,315 31,993 |4 FRANKLIN STRATEGIC MORTGAGE PORTFOLIO STATEMENT OF INVESTMENTS (UNAUDITED) Principal Amount Value Mortgage-Backed Securities (continued) Federal Home Loan Mortgage Corp. (FHLMC) Fixed Rate (continued) FHLMC PC 30 Year, 9.50%, 8/01/19 $ $ a Federal National Mortgage Association (FNMA) Adjustable Rate 15.1% FNMA, 1.841% - 2.20%, 1/01/18 - 4/01/37 FNMA, 2.242% - 2.287%, 1/01/22 - 7/01/34 FNMA, 2.306%, 4/01/41 FNMA, 2.353% - 2.375%, 1/01/23 - 8/01/34 FNMA, 2.377%, 10/01/33 FNMA, 2.401%, 9/01/34 FNMA, 2.402% - 2.625%, 4/01/18 - 10/01/36 FNMA, 2.625% - 2.735%, 5/01/22 - 4/01/37 FNMA, 2.743%, 9/01/39 FNMA, 2.744% - 2.775%, 8/01/26 - 10/01/36 FNMA, 2.808% - 2.912%, 10/01/19 - 4/01/37 FNMA, 2.924%, 9/01/37 FNMA, 2.933% - 2.965%, 1/01/22 - 7/01/38 FNMA, 2.989%, 6/01/35 FNMA, 3.00% - 3.75%, 6/01/17 - 6/01/34 Federal National Mortgage Association (FNMA) Fixed Rate 26.8% FNMA 15 Year, 5.00%, 6/01/18 - 7/01/18 FNMA 15 Year, 5.50%, 9/01/16 - 2/01/18 FNMA 15 Year, 6.50%, 8/01/16 - 10/01/16 e FNMA 30 Year, 3.00%, 7/01/46 e FNMA 30 Year, 3.50%, 7/01/46 FNMA 30 Year, 4.00%, 3/01/46 e FNMA 30 Year, 4.00%, 7/01/46 FNMA 30 Year, 5.00%, 4/01/34 FNMA 30 Year, 5.50%, 9/01/33 - 11/01/33 FNMA 30 Year, 5.50%, 11/01/34 - 11/01/35 FNMA 30 Year, 6.00%, 12/01/23 - 10/01/34 FNMA 30 Year, 6.00%, 10/01/34 - 5/01/35 FNMA 30 Year, 6.00%, 7/01/35 - 8/01/35 FNMA 30 Year, 6.50%, 12/01/27 - 8/01/32 FNMA 30 Year, 6.50%, 8/01/32 FNMA 30 Year, 7.50%, 8/01/25 - 5/01/32 FNMA 30 Year, 8.00%, 1/01/25 - 7/01/31 FNMA 30 Year, 8.50%, 11/01/26 - 11/01/28 FNMA 30 Year, 9.00%, 12/01/17 - 4/01/25 FNMA 30 Year, 9.50%, 11/01/21 - 4/01/30 FNMA 30 Year, 10.00%, 11/01/18 - 4/01/21 FNMA 30 Year, 10.50%, 5/01/30 FNMA PL 30 Year, 10.00%, 9/01/20 Government National Mortgage Association (GNMA) Fixed Rate 9.4% GNMA I SF 30 Year, 6.50%, 1/15/24 - 9/15/32. GNMA I SF 30 Year, 7.00%, 5/15/17 - 2/15/32. GNMA I SF 30 Year, 7.50%, 10/15/23 - 10/15/29 GNMA I SF 30 Year, 8.00%, 1/15/17 - 9/15/27. GNMA I SF 30 Year, 8.25%, 2/15/21 - 5/15/21. GNMA I SF 30 Year, 8.50%, 3/15/17 - 7/15/24. |5 FRANKLIN STRATEGIC MORTGAGE PORTFOLIO STATEMENT OF INVESTMENTS (UNAUDITED) Principal Amount Value Mortgage-Backed Securities (continued) Government National Mortgage Association (GNMA) Fixed Rate (continued) GNMA I SF 30 Year, 9.00%, 9/15/16 - 8/15/28. $ $ GNMA I SF 30 Year, 10.00%, 12/15/18. e GNMA II SF 30 Year, 3.00%, 7/01/46 GNMA II SF 30 Year, 3.50%, 3/20/46 GNMA II SF 30 Year, 3.50%, 6/20/46 e GNMA II SF 30 Year, 3.50%, 7/01/46 GNMA II SF 30 Year, 6.50%, 1/20/26 - 1/20/33 GNMA II SF 30 Year, 7.50%, 11/20/22 - 7/20/32 GNMA II SF 30 Year, 8.00%, 1/20/17 - 8/20/26 GNMA II SF 30 Year, 9.00%, 11/20/19 - 3/20/25 GNMA II SF 30 Year, 10.50%, 6/20/20 12 13 Total Mortgage-Backed Securities (Cost $85,066,148) Total Investments before Short Term Investments (Cost $121,684,035) Shares Short Term Investments 21.4% Money Market Funds (Cost $5,652,436) 5.0% f,g Institutional Fiduciary Trust Money Market Portfolio Principal Amount Repurchase Agreements (Cost $18,594,441) 16.4% h Joint Repurchase Agreement, 0.382%, 7/01/16 (Maturity Value $18,594,638) BNP Paribas Securities Corp. (Maturity Value $6,030,799) Deutsche Bank Securities Inc. (Maturity Value $1,859,278) HSBC Securities (USA) Inc. (Maturity Value $10,252,340) Merrill Lynch, Pierce, Fenner & Smith Inc. (Maturity Value $452,221) Collateralized by U.S. Government Agency Securities, 0.187% - 5.50%, 7/18/16 - 5/06/21; U.S. Government Agency Securities, Strips, 6/01/17; and U.S. Treasury Note, 0.75% - 3.25%, 11/30/16 - 9/30/20 (valued at $18,974,145) $ Total Investments (Cost $145,930,912) 129.6% Other Assets, less Liabilities (29.6)% ) Net Assets 100.0% $ |6 FRANKLIN STRATEGIC MORTGAGE PORTFOLIO STATEMENT OF INVESTMENTS (UNAUDITED) See Abbreviations on page 11. a The coupon rate shown represents the rate at period end. b Security was purchased pursuant to Rule 144A under the Securities Act of 1933 and may be sold in transactions exempt from registration only to qualified institutional buyers or in a public offering registered under the Securities Act of 1933. These securities have been deemed liquid under guidelines approved by the Funds Board of Trustees. At June 30, 2016, the aggregate value of these securities was $9,190,391, representing 8.1% of net assets. c Defaulted security or security for which income has been deemed uncollectible. d The bond pays interest and/or principal based upon the issuers ability to pay, which may be less than the stated interest rate or principal paydown. e Security purchased on a to-be-announced (TBA) basis. f Non-income producing. g See Note 6 regarding investments in affiliated management investment companies. h Investment is through participation in a joint account with other funds managed by the investment manager or an affiliate of the investment manager. At June 30, 2016, all repurchase agreements had been entered into on that date. |7 FRANKLIN STRATEGIC MORTGAGE PORTFOLIO Notes to Statement of Investments (unaudited) 1. ORGANIZATION Franklin Strategic Mortgage Portfolio (Trust) is registered under the Investment Company Act of 1940 (1940 Act) as an open-end management investment company, consisting of one fund, Franklin Strategic Mortgage Portfolio (Fund) and applies the specialized accounting and reporting guidance in U.S. Generally Accepted Accounting Principles (U.S. GAAP). 2. FINANCIAL INSTRUMENT VALUATION The Funds investments in financial instruments are carried at fair value daily. Fair value is the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants on the measurement date. The Fund calculates the net asset value (NAV) per share as of 4 p.m. Eastern time each day the New York Stock Exchange (NYSE) is open for trading. Under compliance policies and procedures approved by the Funds Board of Trustees (the Board), the Funds administrator has responsibility for oversight of valuation, including leading the cross-functional Valuation Committee (VC). The VC provides administration and oversight of the Funds valuation policies and procedures, which are approved annually by the Board. Among other things, these procedures allow the Fund to utilize independent pricing services, quotations from securities and financial instrument dealers, and other market sources to determine fair value. Equity securities listed on an exchange or on the NASDAQ National Market System are valued at the last quoted sale price or the official closing price of the day, respectively. Over-the-counter (OTC) securities are valued within the range of the most recent quoted bid and ask prices. Securities that trade in multiple markets or on multiple exchanges are valued according to the broadest and most representative market. Certain equity securities are valued based upon fundamental characteristics or relationships to similar securities. Debt securities generally trade in the OTC market rather than on a securities exchange. The Funds pricing services use multiple valuation techniques to determine fair value. In instances where sufficient market activity exists, the pricing services may utilize a market-based approach through which quotes from market makers are used to determine fair value. In instances where sufficient market activity may not exist or is limited, the pricing services also utilize proprietary valuation models which may consider market characteristics such as benchmark yield curves, credit spreads, estimated default rates, anticipated market interest rate volatility, coupon rates, anticipated timing of principal repayments, underlying collateral, and other unique security features in order to estimate the relevant cash flows, which are then discounted to calculate the fair value. Investments in open-end mutual funds are valued at the closing NAV. Repurchase agreements are valued at cost, which approximates fair value. The Fund has procedures to determine the fair value of financial instruments for which market prices are not reliable or readily available. Under these procedures, the VC convenes on a regular basis to review such financial instruments and considers a number of factors, including significant unobservable valuation inputs, when arriving at fair value. The VC primarily employs a market-based approach which may use related or comparable assets or liabilities, recent transactions, market multiples, book values, and other relevant information for the investment to determine the fair value of the investment. An income-based valuation approach may also be used in which the anticipated future cash flows of the investment are discounted to calculate fair value. Discounts may also be applied due to the nature or duration of any restrictions on the disposition of the investments. Due to the inherent uncertainty of valuations of such investments, the fair values may differ significantly from the values that would have been used had an active market existed. The VC employs various methods for calibrating these valuation approaches including a regular review of key inputs and assumptions, transactional back-testing or disposition analysis, and reviews of any related market activity. |8 FRANKLIN STRATEGIC MORTGAGE PORTFOLIO NOTES TO STATEMENT OF INVESTMENTS (UNAUDITED) 3. DERIVATIVE FINANCIAL INSTRUMENTS The Fund invested in derivative financial instruments (derivatives) in order to manage risk or gain exposure to various other investments or markets. Derivatives are financial contracts based on an underlying or notional amount, require no initial investment or an initial net investment that is smaller than would normally be required to have a similar response to changes in market factors, and require or permit net settlement. Derivatives contain various risks including the potential inability of the counterparty to fulfill their obligations under the terms of the contract, the potential for an illiquid secondary market, and/or the potential for market movements. The Fund entered into exchange traded financial futures contracts primarily to manage and/or gain exposure to interest rate risk. A futures contract is an agreement between the Fund and a counterparty to buy or sell an asset for a specified price on a future date. Required initial margins are pledged by the Fund, and the daily change in fair value is accounted for as a variation margin payable or receivable. The Fund did not hold any futures contracts at period end. The Fund entered into OTC forward exchange contracts primarily to manage and/or gain exposure to certain foreign currencies. A forward exchange contract is an agreement between the Fund and a counterparty to buy or sell a foreign currency for a specific exchange rate on a future date. The Fund did not hold any forward exchange contracts at period end. 4. MORTGAGE DOLLAR ROLLS The Fund enters into mortgage dollar rolls, typically on a TBA basis. Mortgage dollar rolls are agreements between the Fund and a financial institution where the Fund sells (or buys) mortgage-backed securities for delivery on a specified date and simultaneously contracts to repurchase (or sell) substantially similar (same type, coupon, and maturity) securities at a future date and at a predetermined price. Gains or losses are realized on the initial sale, and the difference between the repurchase price and the sale price is recorded as an unrealized gain or loss to the Fund upon entering into the mortgage dollar roll. In addition, the Fund may invest the cash proceeds that are received from the initial sale. During the period between the sale and repurchase, the Fund is not entitled to principal and interest paid on the mortgage backed securities. Transactions in mortgage dollar rolls are accounted for as purchases and sales and may result in an increase to the Funds portfolio turnover rate. The risks of mortgage dollar roll transactions include the potential inability of the counterparty to fulfill its obligations. 5. INCOME TAXES At June 30, 2016, the cost of investments and net unrealized appreciation (depreciation) for income tax purposes were as follows: Cost of investments. $ Unrealized appreciation $ Unrealized depreciation ) Net unrealized appreciation (depreciation) $ |9 FRANKLIN STRATEGIC MORTGAGE PORTFOLIO NOTES TO STATEMENT OF INVESTMENTS (UNAUDITED) 6. INVESTMENTS IN AFFILIATED MANAGEMENT INVESTMENT COMPANIES The Fund invests in one or more affiliated management investment companies for purposes other than exercising a controlling influence over the management or policies. % of Affiliated Number of Number of Fund Shares Shares Held Shares Value Outstanding at Beginning Gross Gross Held at End at End Investment Realized Held at End of Period Additions Reductions of Period of Period Income Gain (Loss) of Period Non-Controlled Affiliates Institutional Fiduciary Trust Money Market Portfolio ) $ $- $- a a Rounds to less than 0.1%. 7. FAIR VALUE MEASUREMENTS The Fund follows a fair value hierarchy that distinguishes between market data obtained from independent sources (observable inputs) and the Funds own market assumptions (unobservable inputs). These inputs are used in determining the value of the Funds financial instruments and are summarized in the following fair value hierarchy: Level 1  quoted prices in active markets for identical financial instruments Level 2  other significant observable inputs (including quoted prices for similar financial instruments, interest rates, prepayment speed, credit risk, etc.) Level 3  significant unobservable inputs (including the Funds own assumptions in determining the fair value of financial instruments) The input levels are not necessarily an indication of the risk or liquidity associated with financial instruments at that level. For movements between the levels within the fair value hierarchy, the Fund has adopted a policy of recognizing the transfers as of the date of the underlying event which caused the movement. A summary of inputs used as of June 30, 2016, in valuing the Funds assets carried at fair value, is as follows: Level 1 Level 2 Level 3 Total Assets: Investments in Securities: Common Stocks a $ $  $  $ U.S. Government and Agency Securities   Asset-Backed Securities and Commercial Mortgage-Backed Securities.  Mortgage-Backed Securities   Short Term Investments  Total Investments in Securities $ a For detailed categories, see the accompanying Statement of Investments. A reconciliation of assets in which Level 3 inputs are used in determining fair value is presented when there are significant Level 3 financial instruments at the end of the period. |10 FRANKLIN STRATEGIC MORTGAGE PORTFOLIO NOTES TO STATEMENT OF INVESTMENTS (UNAUDITED) 8. SUBSEQUENT EVENTS The Fund has evaluated subsequent events through the issuance of the Statement of Investments and determined that no events have occurred that require disclosure. Abbreviations Selected Portfolio CDO Collateralized Debt Obligation FRN Floating Rate Note MFM Multi-Family Mortgage PC Participation Certificate PL Project Loan REIT Real Estate Investment Trust SF Single Family SFR Single Family Revenue For additional information on the Funds significant accounting policies, please refer to the Funds most recent semiannual or annual shareholder report. |11 Item 2. Controls and Procedures. (a) Evaluation of Disclosure Controls and Procedures. The Registrant maintains disclosure controls and procedures that are designed to ensure that information required to be disclosed in the Registrant’s filings under the Securities Exchange Act of 1934 and the Investment Company Act of 1940 is recorded, processed, summarized and reported within the periods specified in the rules and forms of the Securities and Exchange Commission. Such information is accumulated and communicated to the Registrant’s management, including its principal executive officer and principal financial officer, as appropriate, to allow timely decisions regarding required disclosure. The Registrant’s management, including the principal executive officer and the principal financial officer, recognizes that any set of controls and procedures, no matter how well designed and operated, can provide only reasonable assurance of achieving the desired control objectives. Within 90 days prior to the filing date of this Quarterly Schedule of Portfolio Holdings on Form N-Q, the Registrant had carried out an evaluation, under the supervision and with the participation of the Registrant’s management, including the Registrant’s principal executive officer and the Registrant’s principal financial officer, of the effectiveness of the design and operation of the Registrant’s disclosure controls and procedures. Based on such evaluation, the Registrant’s principal executive officer and principal financial officer concluded that the Registrant’s disclosure controls and procedures are effective. (b) Changes in Internal Controls. There have been no changes in the Registrant’s internal controls or in other factors that could materially affect the internal controls over financial reporting subsequent to the date of their evaluation in connection with the preparation of this Quarterly Schedule of Portfolio Holdings on Form N-Q. Item 3. Exhibits. (a) Certification pursuant to Section 30a-2 under the Investment Company Act of 1940 of Laura F. Fergerson, Chief Executive Officer - Finance and Administration, and Gaston Gardey, Chief Financial Officer and Chief Accounting Officer. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. FRANKLIN STRATEGIC MORTGAGE PORTFOLIO By /s/Laura F. Fergerson Laura F. Fergerson Chief Executive Officer - Finance and Administration Date August 25, 2016 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By /s/Laura F. Fergerson Laura F. Fergerson Chief Executive Officer - Finance and Administration Date August 25, 2016 By /s/Gaston Gardey Gaston Gardey Chief Financial Officer and Chief Accounting Officer Date August 25, 2016
